Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “ the third and fourth co-planar and adjacent coils are arranged in parallel planes and adjacent a second magnetically permeable core,” in claim 12, “ the first and second magnetically permeable cores comprise a ferrite sheet extending to outer windings”  in claim 15  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
2, 16 are objected to because of the following informalities: 
	Claim 4, line 5, “ first and second co-planar” should be – third and fourth coplanar—
	Claim 12, line 3, “ the overlap” should be – “ an overlap”
Claim 12, line 4-5, 5-6, “the third and fourth coils” should be --the third and fourth co-planar and adjacent coils—
Claim 16, line 3, “ windings” should be – coils--
	Claim 16, line 5, “ windings” should be – coils—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4. Claims 12 and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “ the third and fourth co-planar and adjacent coils are arranged in parallel planes and adjacent a second magnetically permeable core.” In claim 12 and the limitation “ the first and second magnetically permeable cores” in claim 15 are not disclosed in the specification ( Note that  in applicant published specification US20180233961A1, para [0057] discloses that “ [i]n a further embodiment a first set of DD coils may be overlaid with another set of DD coils overlapping but rotated at 90 degrees. The core is provided underneath, but encompassing the entire perimeter,” which discloses only one core)



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 


5. Claims 1, 3-4, 11-12, 18, 21-23 is rejected under 35 U.S.C. 103 as being unpatentable over Boys (US 2017/0222490)   in view of   Achterberg, “Coil Array Structures Compared for Contactless Battery Charging Platform,” IEEE TRANSACTIONS ON MAGNETICS, VOL. 44, NO. 5, MAY 2008)
With regard to claim 1, Boys teaches an inductive power transmitter comprising:
a first set of transmitter coils ( e.g., 112, Fig. 27), the first set of transmitter coils further comprising a first plurality of DD-type coils ( e.g., 122 ,123, Fig. 27) ( note that similar structure in Fig. 9 shows at least two coil on the bottom layer) in a first orientation ( orientation of 112, Fig. 27), each of the first plurality of DD-type coils comprising:

the first and second co-planar coils ( e.g., 122, 123, Fig. 27)  together defining a shape that is substantially equally extended in orthogonal directions( see applicant’s published specification (US20180233961A1) para[0043] In one or more embodiments the combined “DD” coil (or more accurately the perimeter shape formed by the combined DD coil) may be substantially orthogonally symmetric. In other words, there is not just substantial symmetry across one axis 218, but the same substantial symmetry exists in an orthogonal axis 220 as shown in FIG. 2. Or put differently: the two co-planar coils together define a shape which is substantially equally extended in orthogonal directions. This means that the meaning of substantially equally extended in orthogonal direction means symmetric in a first axis and also in a second axis that is orthogonal of the first axis. See the examiner labeled Fig. 27 of Boys,  Boys shows that the DD pad is symmetric in y axis ( equals to axis 218 in Fig. 2 of applicant’s specification )  and also orthogonal axis ( equal to axis 220 in Fig. 2 of applicant’s specification) of y axis; and a second set of transmitter coils ( e.g., 111, Fig. 27)  alternately disposed with respect to the first set of transmitter coils ( e.g., 112, Fig. 27), the second set of transmitter coils further comprising a second plurality of DD-type coils ( e.g., 120, 121, Fig. 27) ( note that Fig. 9 with similar structure have at least two coil on the top layer), each of the second plurality of DD-type coils  comprising: third and fourth co-planar and adjacent coils ( e.g., 120, 121, Fig. 27) defining respective apertures of the third and fourth co-planar and adjacent coils at least partially overlapping the magnetically permeable core ( as discussed above the as a hybrid pad, there can be elongated ferrite bar underneath 112, since the 111 is on the top of 112, therefore, 111 
Boys does not teach the second set of transmitter coils in a second orientation different from the first orientation.
However, Achterberg teaches the second set of transmitter coils in a second orientation different from the first orientation ( Fig. 6b, top layer and bottom layer, each layer has plurality of transmitter coils,  with 45 degree orientation difference).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Boys, to configure the second set of transmitter coils in a second orientation to be different from the first orientation, as taught by Achterberg,  in order to generate a magnetic field of uniform amplitude over the charging surface ( see introduction of Achterberg), so that the receiver coils can be placed anywhere in the transmitter coil, which enhance the user’s experience. 


    PNG
    media_image1.png
    441
    724
    media_image1.png
    Greyscale

With regard to claim 3, the combination of Boys and  Achterberg teaches all the limitations of claim 1
Embodiment of  Fig. 27 in Boys does not explicitly teach the first and second  co-planar and adjacent coils are connected such that the respective  apertures of the first and second co-planar and adjacent coils form poles of opposite polarity , the third and fourth  co-planar and adjacent coils are connected such that the respective  apertures of the third and fourth co-planar and adjacent coils form poles of opposite polarity
However, Embodiment of Fig. 12 in Boys teaches the first and second  co-planar and adjacent coils are connected such that the respective  apertures of the first and second co-planar and adjacent coils form poles of opposite polarity ( see Fig. 12, aperture in coil 40 forms pole N, while aperture in coil 40’ forms pole S, N S has opposite polarity). the third and fourth  co-planar and adjacent coils are connected such that the respective  apertures of the third and fourth co-planar and adjacent coils form poles of opposite polarity  (see Fig. 12, aperture in coil 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Boys, to configure the first and second  co-planar and adjacent coils to be connected such that the respective  apertures of the first and second co-planar and adjacent coils form poles of opposite polarity , the third and fourth  co-planar and adjacent coils to be connected such that the respective  apertures of the third and fourth co-planar and adjacent coils form poles of opposite polarity, as taught by Embodiment of Fig. 12 in Boys, in order to  extend a EM field from one coil to another coil, generate an extended EM field, improve the power transfer range and improve the user’s experience.
With regard to claim 4, the combination of Boys and  Achterberg teaches all the limitations of claim 1,  Boys further teaches the first and second co-planar and adjacent coils are connected or driven such that a current flows in opposite directions in the respective first and second co-planar and adjacent coils respectively (see[0240] Layer 111 comprises adjacent coils 120 and 121. Both coils may be operated in a complementary manner (for example being energised by alternating currents but with a 180 degree phase difference between the coils)), and the third and fourth co-planar coils are connected or driven such that a second current flows in opposite direction in the respective first and second co-planar and adjacent coils( [0243] Coil 122 is coupled with coil 120, and coil 121 is coupled with coil 123. In one embodiment coil 122 will be driven out of phase (180 degrees) from coil 120, and coil 123 will be driven out of phase (180 degrees) from coil 121) .
With regard to claim 11, the combination of Boys and  Achterberg teaches all the limitations of claim 1, Boys further teaches the first set of transmitter coils ( e.g., 112, Fig. 27) are overlapping the second set of transmitter coils ( e.g., 111, Fig. 27).
With regard to claim 12, the combination of Boys and  Achterberg teaches all the limitations of claim 1.
Embodiment of Fig. 27 in Boys does not teach  the third and fourth co-planar and adjacent coils are arranged in  in parallel planes and adjacent a second magnetically permeable core, wherein the overlap of the third and fourth coils  is arranged to minimise mutual coupling between the third and fourth coils.
	However, the embodiment of Fig. 8 in Boys teaches the third ( e.g., 20, Fig. 8) and fourth overlapping coils ( e.g., 21, Fig. 8) arranged in parallel planes ( see 20 and 21 are parallel, Fig. 8)  and adjacent a second magnetically permeable core( [0206] Boys teaches about a hybrid pad use small amount of ferrite under the center of pad to shape the field, therefore, a second magnetically permeable core can be under the third and fourth overlapping coils), wherein the overlap of the third  ( e.g., 20, Fig. 8) and fourth coils ( e.g.,21, Fig. 8)   is arranged to minimise mutual coupling between the fourth and fifth coils ( see [0194], two coils 20 and 21 which are positioned relative to each other so that the magnetic coupling between them is substantially minimized) ( similar structure also disclosed in Fig. 9) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1, to configure the third and fourth co-planar and adjacent coils to be arranged in  in parallel planes and adjacent a second magnetically permeable core, wherein the overlap of the third and fourth coils  is arranged to minimise mutual coupling between the third and fourth coils,  as taught by embodiment 8 of Boys,  in order to use two set of power transfer co-planar coils to extend the range of power transmission and improve the efficiency of the power transfer, further the 
With regard to claim 18, the combination of Boys and  Achterberg teaches all  the limitations of claim 17 and Boys further teaches the each of co-planar coils of each DD-type coil is substantially rectangular ( see Fig. 27), semi-circular or triangle-shaped.
With regard to claim 21, the combination of Boys and Achterberg teaches all the limitations of claim 11, Achterberg further teaches overlapping coils are rotated 45 degrees with respect to each other ( see Fig. 6b) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rotate 90 degree of the overlapping coil, in order to satisfy the user’s requirement , reduce the coupling between the two sets of the transmission coil and improve the capability to control the device. Further  it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
With regard to claim 22, the combination of Boys and  Achterberg teaches all the limitations of claim 1, Archterberg further teaches the first set and the second set of transmitter coils are arranged in a tessellating pattern (see Fig. 6(b), in applicant specification an array 400 of DD transmitting coils in a tessellating pattern in Fig. 8 , and Fig. 6(b) shows similar pattern as Fig. 8 of applicant’s specification  ).
With regard to claim 23, the combination of Boys and  Achterberg teaches all the limitations of claim 22,  Achterberg further teaches adjacent DD-type coils are rotated 45 degrees with respect to each other ( e.g., Fig. 6(b) top and bottom adjacent coils are 45 rotated).
	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to rotate the DD-type coil 90 degree instead of 45 degree, in order to satisfy user’s requirement and provide charge to receivers in different position. Further it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, the  in applicant’s specification ( page 14, line 20-25 ) describes that the use of the alternating rotation pattern can also be used, which demonstrates the different rotation degree can be used here.


6. Claims 2 and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over Boys (US 2017/0222490)   and   Achterberg, “Coil Array Structures Compared for Contactless Battery Charging Platform,” IEEE TRANSACTIONS ON MAGNETICS, VOL. 44, NO. 5, MAY 2008)
in further view of  Covic (US 20150170832).
With regard to claim 2, the combination of Boys and  Achterberg teaches all the limitation  of claim 1, but not the defined shape to be between 0.8:1 and 1.2 :1 .
 Covic  teaches aspect ratio of the defined shape 1.87:1 ([0124] The (DD)  pads measure 0.77 m by 0.41 m).
Covic discloses the claimed invention to one of ordinary skill in the art before the effective filing date of the claimed invention  except for the aspect ratio of the defined shape to be between 0.8:1 and 1.2 :1 It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the aspect ratio of the defined shape from 1.87:1 to a ratio between 0.8:1 and 1.2:1 to satisfy the user’s specific requirement and improve the user’s 
With regard to claim 15, the combination of Boys and  Achterberg teaches  all the limitations of claim 1.
Boys does not explicitly teach the first and second magnetically permeable cores comprises a ferrite sheet extending to the outer windings.
However, Covid teaches the first and second magnetically permeable cores comprises a ferrite sheet ( e.g., 30, 36, Fig. 10) extending to outer windings( e.g., out winding of 4a, b Fig. 10) ( see Boys teaches about two sets of transmission coils, each is constructed by the DD coil).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1, to configure the first and second magnetically permeable cores to comprise a ferrite sheet extending to outer windings  ,  as taught by Covid,  in order to reduce the flux leakage under the pad, avoid waste power, and improve power transfer efficiency.


7. Claim 14 is  rejected under 35 U.S.C. 103 as being unpatentable over Boys (US 2017/0222490)   and   Achterberg, “Coil Array Structures Compared for Contactless Battery Charging Platform,” IEEE TRANSACTIONS ON MAGNETICS, VOL. 44, NO. 5, MAY 2008)  In further view of Widmer1 (US 20140125140). 
With regard to claim 14, the combination of Boys and   Achterberg teaches all the limitations of claim 1, but not each DD-type coil includes inner winding portions having a higher density than that of outer winding portions .

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1, to configure each DD-type coil includes inner winding portions to have a higher density than that of outer winding portions  ,  as taught by Widmer1,  in order to concentrate the current or magnetic field insides the pad, avoid dispersing the magnetic field and thus waste the power in power transfer and reduce the power transfer efficiency.


    PNG
    media_image2.png
    695
    488
    media_image2.png
    Greyscale



8. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Boys (US 2017/0222490)   and   Achterberg, “Coil Array Structures Compared for Contactless Battery Charging Platform,” IEEE TRANSACTIONS ON MAGNETICS, VOL. 44, NO. 5, MAY 2008)
 in further view of Budhia (US20170326991).
With regard to claim 16, the combination of Boys and  Achterberg teaches all the limitations of claim 14, but not wherein a current in the inner winding portions of the first and second coplanar and adjacent windings is in the same direction, or a current in the inner winding portions of the third and fourth coplanar and adjacent windings is in the same direction
	However, Budhia teaches a current in the inner winding portions of the first and second coplanar and adjacent windings is in the same direction, or a current in the inner winding portions of the third and fourth coplanar and adjacent windings is in the same direction ( see current at inner winding of 506A, 506B is in the same direction, Fig. 5A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1, to configure a current in the inner winding portions of the first and second coplanar and adjacent windings is in the same direction, or a current in the inner winding portions of the third and fourth coplanar and adjacent windings is in the same direction, as taught by Budhia,  in order to accumulate the flux generated by the two coils instead of cancelling the flux, and improve the efficiency of the power transfer.


	9. Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Boys (US 2017/0222490)   and   Achterberg, “Coil Array Structures Compared for Contactless Battery Charging Platform,” IEEE TRANSACTIONS ON MAGNETICS, VOL. 44, NO. 5, MAY 2008)
in further view of Deng (“Compact and Efficient Bipolar Coupler for Wireless Power Chargers: Design and Analysis” IEEE TRANSACTIONS ON POWER ELECTRONICS, VOL. 30, NO. 11, NOVEMBER 2015)
With regard to claim 17, the combination of Boys and  Achterberg teaches all  the limitations of claim 1 and Boys further teaches a shape of each DD-type coil is substantially rectangular ( see Fig. 27).
Boys does not explicitly teach a shape of each DD-type coil is substantially square, circular or diamond shaped.
Deng teaches that a shape of each DD-type coil is substantially square ( see Fig. 1, Fig. 2, Fig. 9, the DD pads are substantially square), circular or diamond shaped.
It would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the shape of the two co-planar coils from substantially rectangular  to substantially square, as taught by Deng,  in order to satisfy the user’s specific requirement and improve the user’s experience. Further, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant) Here is the same situation, the square shape is a common shape, and was a matter of design choice. 


Response to Argument
10. With regard to drawing objection, new issues are raised in claims 12 and 15 regarding about a second magnetically permeable core. The newly submitted drawing Fig. 8a including only one magnetically permeable core, therefore, the drawing objection is maintained.
With regard to 112(a) rejection, new issues are raised in claims 12 and 15 regarding about a second magnetically permeable core. The arrangement disclosed in newly submitted drawing Fig. 8a and para[0057]  of Applicant published specification including only one magnetically permeable core, therefore, the 112(a) rejection  is maintained.
With regard to applicant’s argument about “a shape that is substantially equally extended in orthogonal direction” has been considered, but it is not persuasive.
The applicant argues that “ the DD-type coil disclosed in KU is clearly rectangular, which is wider in horizontal dimension than it is in its vertical dimension, therefore, does not disclose a shape this is substantially equally extended in orthogonal direction.
The examiner disagrees. In order to clarify the limitation of “a shape that is substantially equally extended in orthogonal direction,” Para [0043] and [0044] in application of are reproduced below
In one or more embodiments the combined “DD” coil (or more accurately the perimeter shape formed by the combined DD coil) may be substantially orthogonally symmetric. In other words, there is not just substantial symmetry across one axis 218, but the same substantial symmetry exists in an orthogonal axis 220 as shown in FIG. 2. Or put differently: the two co-planar coils together define a shape which is substantially equally extended in orthogonal directions.
Spec. ¶43
Alternatively, the perimeter shape may have at least 4 lines of substantial symmetry 218, 220, 222, 224. Examples of such perimeter shapes include a square, circle, diamond/kite and other similar shapes.
Spec. ¶ 44.

Applicant’s arguments with respect to claim(s) 1 about the “ a second plurality of DD-type coils in a second orientation different from the first orientation” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 				Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Covid  (US20150236513A1) teaches about multiple coil on one permeable core.
Covid (US 20200203992) teaches about multiple coils on a permeable core with different orientation.
Limoniemi ( US 20140357935) teaches about the first coil and second coil 90 degree apart.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PINPING SUN/Primary Examiner, Art Unit 2836